—Appeal from a judgment of the Court of Claims (Fitzpatrick, J.), entered January 10, 2001, in favor of defendant after a trial.
*855It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Claimants commenced this action to recover damages for personal injuries sustained by Harold F. Raymond, Jr. (claimant) at the police station following his arrest for driving while intoxicated. Claimant was handcuffed to a horizontal restraining bar at the police station and fell to the floor while attempting to stand, fracturing his skull. The decision of the Court of Claims dismissing the claim following a trial is supported by a fair interpretation of the evidence (see Newton v State of New York, 283 AD2d 992, 993). Although claimants’ expert testified that there were alternative restraining methods, he further testified that the State Troopers had properly restrained claimant. Moreover, defendant’s expert testified that the alternative restraining methods described by claimants’ expert posed their own risks.
The court properly denied claimants’ request for an adverse inference as a spoliation sanction. The record establishes that the State Troopers destroyed the tapes in good faith before litigation was pending, pursuant to their normal business practices (see Rogala v Syracuse Hous. Auth., 272 AD2d 888, 888-889; Conderman v Rochester Gas & Elec. Corp., 262 AD2d 1068, 1070). In addition, we note that claimants received a transcript of those tapes. We have considered claimants’ remaining contentions and conclude that they lack merit. Present—Green, J.P., Wisner, Hurlbutt, Scudder and Lawton, JJ.